DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-9, 11-13, 15, 18-19, and 21 are objected to because of the following informalities:  
In claim 5, line 1, “fabric” should be changed to --fabric towelette--.
In claim 6, line 1, “adhesive material” should be changed to --adhesive wax material--.
In claim 7, line 1, “adhesive material” should be changed to --adhesive wax material--.
In claim 8, line 1, “adhesive material” should be changed to --adhesive wax material--.
In claim 9, lines 1 and 3, “adhesive material” should be changed to --adhesive wax material--.
In claim 9, line 3, “fabric” should be changed to --fabric towelette--.
Appropriate correction is required.
In claim 11, lines 1 and 2, “adhesive material” should be changed to --adhesive wax material--.
In claim 11, line 2, “fabric” should be changed to --fabric towelette--.
In claim 12, line 1, “adhesive material” should be changed to --adhesive wax material--.
In claim 13, line 2, “the skin of a subject” should be changed to --skin of a subject--.
In claim 15, line 2, “on skin of a subject or both skin and hair of the subject” should be changed to --on the skin of the subject or both the skin and the hair of the subject--.
In claim 18, line 1, “wherein ticks” should be changed to --wherein the ticks--.
In claim 19, line 2, “from the subject” should be changed to --from the skin of the subject, the hair of the subject, or both--.
In claim 21, lines 3 and 10, “adhesive fabric” should be changed to --adhesive fabric material--.
In claim 21, line 8, “a tick” should be changed to --the tick--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “with a lap shear strength between 0.5 megapascals (MPa) and 5 MPa” in lines 3-4. It is unclear since the range recited in claim 11 is misrepresentative of the disclosed invention. The specification does not list this specific range in the series of ranges provided in paragraph [0017] of the specification. 
Claim 13 recites the limitation “comprises a cheese cloth fabric and one or more additives”. It is unclear how the two limitations, a fabric and one or more additives, are connected. Are the one ore more additives a part of the fabric or a separate distinct component? Examination will read the limitation as “a fabric that includes one or more additives” (see paragraph [0016] of specification).
Claims 14-20 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2001302411, attached machine translation) in view of Marka et al. (WO 2017066513) in further view of Newton (http://www.uky.edu/Ag/CritterFiles/casefile/relatives/mites/mites.htm, May 2010).
Regarding claim 1, Yamamoto discloses a mite remover device (Fig. 1, title) comprising: a fabric towelette comprising a cheese cloth material (paragraph [0026] of machine translation discloses a cotton gauze woven fabric) infused with one or more adhesive additives (paragraph [0009] discloses the filling of the fabric with the adhesive additives).
Yamamoto does not explicitly disclose wherein the one or more adhesive additives comprise an adhesive wax material. 
Marka et al. teaches an adhesive additive comprises an adhesive wax material (paragraph [0080] mentions beeswax as an adhesive option). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Yamamoto modified by Marka et al. to include beeswax as an adhesive as taught by Marka et al. in order to provide a slow to cure sticky substance as the adhesive for longer shelf live (Marka et al.: paragraph [0080]). 
Newton teaches that ticks are mites which can be bigger in size (page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mite remover device of Yamamoto modified by Marka et al. to specifically remove ticks since ticks are larger mites (Newton: page 1).  
Regarding claim 5, Yamamoto as modified by Marka et al. and Newton teaches (references to Yamamoto) wherein the fabric comprises cotton material, synthetic material, or both (paragraph [0014] discusses cotton and rayon).
Regarding claim 6, Yamamoto as modified by Marka et al. and Newton teaches (references to Marka et al.) wherein the adhesive material (paragraph [0080] mentions beeswax as an adhesive option) comprises one or more resins, natural waxes, gums, elastomers, hydrogels, or a combination thereof (beeswax is a natural wax).
Regarding claim 7, Yamamoto as modified by Marka et al. and Newton teaches (references to Marka et al.) wherein the adhesive material is non-synthetic (paragraph [0080] mentions beeswax as an adhesive option).
Regarding claim 12, Yamamoto as modified by Marka et al. and Newton teaches wherein the adhesive material comprises beewax (Marka et al.: paragraph [0080] mentions beeswax as an adhesive option) infused into at least a portion of the cheese cloth material (Yamamoto: paragraph [0026] of machine translation discloses a cotton gauze woven fabric, paragraph [0009] discloses the filling of the fabric with the adhesive additives). 
Claims 2, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2001302411, attached machine translation) in view of Marka et al. (WO 2017066513) and Newton (http://www.uky.edu/Ag/CritterFiles/casefile/relatives/mites/mites.htm, May 2010), and further in view of Ward et al. (US 2017/0354226).
Regarding claim 2, Yamamoto as modified by Marka et al. and Newton does not explicitly teach the device further comprising a container enclosing the fabric towelette. 
Ward et al. teaches a pest remover device that further comprises a container (46) enclosing the fabric towelette (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamamoto modified by Marka et al. and Newton to be enclosed by a container prior to use in order to avoid the device from drying out before use, or to potentially store multiple devices within one container (Ward et al.: paragraph [0036]).  
Regarding claim 9, Yamamoto as modified by Marka et al. and Newton does not explicitly teach wherein the adhesive material has an adhesive strength sufficient to adhere to any tick that is placed into contact with an area of the fabric containing the adhesive material. 
Ward et al. teaches wherein the adhesive material has an adhesive strength sufficient to adhere to any pest that is placed into contact with an area of the fabric containing the adhesive material (paragraph [0026] discloses a material that retains the parasitic arthropod after being stripped from the person).
Regarding claim 21, Yamamoto discloses a method of removing mites from a human (paragraph [0001] of machine translation, from skin), the method comprising: an adhesive fabric material (13), wherein the adhesive fabric material comprises a cheese cloth fabric (paragraph [0026] of machine translation discloses a cotton gauze woven fabric) comprising at least a portion infused with adhesive (paragraph [0009] discloses the filling of the fabric with the adhesive additives) and wherein the adhesive fabric material has an adhesive strength sufficient to adhere to a mite contacting an area of the cheese cloth fabric infused with the adhesive, capturing, by adhesion to the adhesive fabric material, a mite from the skin of the subject (paragraph [0022] of machine translation discusses adhesive adheres to the mite contacting the fabric by adhesion).  
Yamamoto does not explicitly disclose the method comprising moving an adhesive fabric material laterally across skin of a subject with a force needed to overcome adhesion between the adhesive fabric and the skin, the cheese cloth fabric comprising at least a portion infused with beeswax, and disposing the adhesive fabric with a captured tick that was removed from the skin of the subject.
Marka et al. teaches an adhesive additive comprises an adhesive wax material (paragraph [0080] mentions beeswax as an adhesive option). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Yamamoto modified by Marka et al. to include beeswax as the adhesive as taught by Marka et al. in order to provide a slow to cure sticky substance as the adhesive for longer shelf live (Marka et al.: paragraph [0080]).
Newton teaches that ticks are mites which can be bigger in size. (page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mite remover device of Yamamoto modified by Marka et al. to specifically remove ticks since ticks are larger mites (Newton: page 1).
Ward et al. teaches a pest remover device moving an adhesive fabric material laterally across a subject with a force needed to overcome adhesion between the adhesive fabric and the subject, and disposing of the adhesive fabric material with a captured pest that was removed from the subject (paragraphs [0035] and [0038] discuss disposing of the apparatus (20) after each use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamamoto modified by Marka et al. and Newton in order to collect as many pests at one time as possible and to dispose of the adhesive fabric material as a way to remove the ticks from the area completely. Please note in the combination, the pest is the tick of Newton and the material is used on the skin of the subject as is taught by Yamamoto.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2001302411, attached machine translation) in view of Marka et al. (WO 2017066513), Newton (http://www.uky.edu/Ag/CritterFiles/casefile/relatives/mites/mites.htm, May 2010), and Ward et al. (US 2017/0354226), and further in view of Shasha (US 2018/0303080).
Regarding claim 3, Yamamoto as modified by Marka et al., Newton, and Ward et al. does not explicitly teach that the container is an airtight plastic bag. 
Shasha teaches an airtight plastic bag (7) around a device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Yamamoto modified by Marka et al., Newton, and Ward et al. to be a plastic bag as taught by Shasha in order to contain the device prior to use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2001302411, attached machine translation) in view of Marka et al. (WO 2017066513), Newton (http://www.uky.edu/Ag/CritterFiles/casefile/relatives/mites/mites.htm, May 2010), and further in view of Byun (KR 20100063446).
Regarding claim 8, Yamamoto as modified by Marka et al. and Newton does not explicitly teach wherein the adhesive material comprises one or more petroleum-based materials. 
Byun teaches an adhesive material comprises one or more petroleum-based materials (lines 265-268 of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamamoto modified by Marka et al. and Newton to have a petroleum-based adhesive material as taught by Byun in order to provide a common material used for adhesive purposes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2001302411, attached machine translation) in view of Marka et al. (WO 2017066513), Newton (http://www.uky.edu/Ag/CritterFiles/casefile/relatives/mites/mites.htm, May 2010), and Ward et al. (US 2017/0354226), and further in view of CDC (https://www.cdc.gov/parasites/lice/body/biology.html, September 2019).
Regarding claim 10, Yamamoto as modified by Marka et al., Newton, and Ward et al. teaches (references to Ward et al.) wherein the adhesive strength is sufficient to adhere to nits and adult lice (paragraph [0026] discloses the adhesive strength to adhere to lice and lice nits). However, Yamamoto as modified by Marka et al., Newton, and Ward et al. does not explicitly teach wherein the adhesive strength is sufficient to adhere to nymph ticks.  
CDC teaches that the nit and lice size is 0.8 mm by 0.3 mm and bigger (page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamamoto as modified by Marka et al., Newton, and Ward et al. to adhere to nymph ticks, since the size of the lice that Ward et al. adheres to is of roughly the same size as a nymph tick as confirmed in the instant specification in paragraph [0021] (stating nymph ticks are less than 2 mm).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2001302411, attached machine translation) in view of Marka et al. (WO 2017066513) and Newton (http://www.uky.edu/Ag/CritterFiles/casefile/relatives/mites/mites.htm, May 2010), and further in view of Maandi et al. (US 7098279). 
Regarding claim 11, Yamamoto as modified by Marka et al. and Newton does not explicitly teach wherein the adhesive material has an adhesive strength low enough that an area of the fabric containing the adhesive material is capable of being drawn across a subject’s skin with a lap shear strength between 0.5 megapascals (MPa) and 5 MPa.
Maandi et al. teaches an adhesive material with a lap shear strength between 0.5 megapascals (MPa) and 5 MPa (see Tables in columns 23 and 24) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamamoto modified by Marka et al. and Newton to include an adhesive material with a lap shear strength between 0.5 megapascals (MPa) and 5 MPa as taught by Maandi et al. for providing an appropriate force for the device to be effective for low energy surfaces.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2001302411, attached machine translation) in view of Newton (http://www.uky.edu/Ag/CritterFiles/casefile/relatives/mites/mites.htm, May 2010), and further in view of Ward et al. (US 2017/0354226). 
Regarding claim 13, Yamamoto discloses a method of removing mites from skin or hair of humans (paragraph [0001] of machine translation, from skin), the method comprising an adhesive fabric material, wherein the adhesive fabric material comprises a cheese cloth fabric (paragraph [0026] of machine translation discloses a cotton gauze woven fabric) and one or more additives (paragraph [0009] discloses the filling of the fabric with the adhesive additives). 
Yamamoto does not explicitly disclose the method comprising drawing an adhesive fabric material across the skin of a subject, or hair of the subject, or both.
Newton teaches that ticks are mites which can be bigger in size (page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mite remover device of Yamamoto to specifically remove ticks since ticks are larger mites (Newton: page 1).
Ward et al. teaches a pest remover device that draws an adhesive fabric material across the skin of a subject, or hair of the subject, or both (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamamoto modified by Newton to be drawn across the skin or hair of the subject, or both, as taught by Ward et al. in order to collect as many pests at one time as possible.   
Regarding claim 14, Yamamoto as modified by Newton and Ward et al. teaches (references to Yamamoto) wherein the one or more additives (paragraph [0009] discloses the filling of the fabric with the adhesive additives) are coated on at least a portion of the fabric, infused into at least a portion of the fabric, or both, and wherein the one or more additives comprise an adhesive material (paragraph [0009] discloses the filling of the fabric with the adhesive additives).
Regarding claim 15, Yamamoto as modified by Newton and Ward et al. teaches wherein the adhesive fabric material attaches to any ticks on skin of subject or both skin and hair of the subject, by adhesion (Yamamoto: paragraph [0005] discusses adhesion of mites to the adhesive fabric material when device is adhered to the skin. Additionally, Ward et al.: Fig. 6).  
Regarding claim 16, Yamamoto as modified by Newton and Ward et al. teaches (references to Ward et al.) wherein multiple ticks are removed simultaneously (paragraph [0035] of machine translation discloses multiple parasitic arthropods are removed simultaneously). 
Regarding claim 17, Yamamoto as modified by Newton and Ward et al. teaches (references to Ward et al.) wherein multiple ticks are removed in one minute or less (paragraph [0035] discloses multiple parasitic arthropods removed in one minute or less, with the swipe (or drawing) of the apparatus (20) through the hair of the subject).
Regarding claim 18, Yamamoto as modified by Newton and Ward et al. teaches (references to Ward et al.) wherein ticks that are invisible to an unassisted eye are removed (title states that some of the parasitic arthropods that are removed through Ward et al. are lice nits which are roughly the size of 0.8 mm by 0.3 mm which would be invisible to the naked eye).
Regarding claim 19, Yamamoto as modified by Newton and Ward et al. teaches (references to Ward et al.) the method further comprising disposing any ticks removed from the subject by disposing of the adhesive fabric material (paragraphs [0035] and [0038] discuss disposing of the apparatus (20) after each use).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2001302411, attached machine translation) in view of Newton (http://www.uky.edu/Ag/CritterFiles/casefile/relatives/mites/mites.htm, May 2010), and Ward et al. (US 2017/0354226), and further in view of Shasha (US 2018/0303080). 
Regarding claim 20, Yamamoto as modified by Newton and Ward et al. teaches (references to Ward et al.) removing the adhesive fabric material from a container prior to drawing the material (Fig. 7; paragraph [0036]).
Yamamoto as modified by Newton and Ward et al. does not explicitly teach the method comprising an airtight container.
Shasha teaches using an airtight container (paragraph [0032] describes sealed bag 7 being impermeable to air to keep the substance from drying out). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Yamamoto modified by Newton and Ward et al. to be airtight as taught by Shasha in order to keep the adhesive from drying out (Shasha: paragraph [0032]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643